DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Eloir (FR 2,987,222) in view of Haddock (U.S. 4,323,019).  Eloir teaches (Fig. 4) an apparatus for planting seedlings comprising: a planting head (22, 32, 26) for planting seedlings; a seedling handling system (30); and a seedling chute system (32); wherein seedlings are transferred from the seedling handling system to the planting head, via the seedling chute system, for automated individual planting of the seedlings by the planting head.  Eloir does not teach a bladed pocket with retractable blades.
Haddock teaches (Fig. 4) a bladed pocket (10, 29, 30) including a set of retractable blades and a body; wherein (Fig. 4-6, 7-9; Col. 2-3, lines 68-7) when the bladed pocket is in a closed position, the set of retractable blades and the body form a substantially continuous perimeter to hold a seedling and 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Eloir to incorporate into the planting head a bladed pocket with retractable blades as taught by Haddock.  Doing so would (Haddock, Col. 1, lines 6-7, 25-27) aid in rapidly and efficiently planting tree seedlings and provide additional soil preparation or pulverization around the roots of the seedling to optimize seedling survival and growth.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Eloir in view of Haddock as applied to claim 1 above, and further in view of King (U.S. 3,698,490).
Eloir in view of Haddock teaches the elements of claim 1 as described above, but does not teach a frame portion utilizing the claimed supports or bushings.
King is drawn to a mounting frame for mounting an accessory to a vehicle.  Regarding claim 2, King teaches (Fig. 4) a frame portion for mounting the planting head to a vehicle, the frame portion including a mounting apparatus and a set of supports (28, 48, 106, 108), each of the set of supports connected (32, 48, 50, 107) at one end to the mounting apparatus and at an opposite end to the planting head.  Regarding claim 3, King teaches (Fig. 4) that the set of supports are connected (48; Col. 2, lines 49-50) via spherical bushings to the mounting apparatus.  Regarding claim 4, King teaches (Fig. 4) that the set of supports are connected (50; Col. 2, lines 51-52) to an operable tool via spherical bushings.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Eloir in view of Haddock to incorporate the mounting frame taught by King.  Doing so would (King, Col. 1, lines 4-7) provide allowable motion of the operating tool relative to the vehicle without warping or distorting the tool or any of its mounting parts.

Claims 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Eloir in view of Haddock as applied to claim 1 above, and further in view of Kostka (CA 2,178,967).
Eloir in view of Haddock teaches the elements of claim 1 as described above.  Haddock further discloses (Col. 4, lines 3-7) the ability of its blades to compact soil while moving in their reverse direction, but notes that the degree of compaction is dependent on the blade penetration angle, which is rigid.  It also notes that an up and down movement of the apparatus may be necessary to facilitate sufficient tamping (Col. 4, lines 5-6).  Eloir in view of Haddock does not teach a tamper controlled by hydraulic or pneumatic pumps.
Regarding claim 6, Kostka teaches (Abstract) at least one tamper portion.  Regarding claim 8, Kostka teaches (Abstract) a set of pumps for controlling the at least one tamper portion.  Regarding claim 9, Kostka teaches (Abstract) the set of pumps are hydraulic or pneumatic.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Eloir in view of Haddock to incorporate tampers controlled by hydraulic pumps.  Doing so would enable tamping, which, as is well known in the art, helps to secure planted seedlings and remove air pockets from the soil around them.  Users may desire variable degrees of compaction depending on different plants or soils.  This is an advantage afforded by the hydraulic cylinders as taught by Kostka, which are conventional in the field of the art.  Kostka’s device furthermore does not require imparting an up and down movement to the apparatus to facilitate packing.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Eloir in view of Haddock as applied to claim 1 above, and further in view of Jarvinen (U.S. 2007/0033839).
Eloir in view of Haddock teaches the elements of claim 5 as described above, but does not teach pumps that control the retractable blades.
Jarvinen teaches (Fig. 1) pumps (28, 32, 34; [0026], lines 3-9) for controlling retractable blades.
.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Eloir in view of Haddock as applied to claim 1 above, and further in view of Bouldin (U.S. 5,911,631).
Eloir in view of Haddock teaches the elements of claim 1 as described above, but does not teach the use of seedling trays.
Regarding claim 10, Bouldin teaches (Fig. 8-9) a seedling handling system comprising a set of chambers for receiving a set of seedling trays (24, 44; Col. 8, lines 19-24), wherein the set of seedling trays house a set of seedlings arranged in individual rows within each seedling tray.  Regarding claim 12, Bouldin teaches (Fig. 8-9) that the set of chambers (36, 44; Col. 15, lines 14-19) are controlled by a control system to position a new seedling tray in a loading position once a previous seedling tray is emptied.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Eloir in view of Haddock to incorporate a seedling handling system that handles trays of seedlings that may be replaced when emptied.  As seedlings are typically grown in trays in the field of the art (Bouldin, Col. 1, lines 19-23), this modification would allow for efficiently loading trays full of seedlings as opposed to individual seedlings before using the apparatus.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Eloir in view of Haddock and Bouldin as applied to claim 10 above, and further in view of Greiling (U.S. 4,854,075).

Greiling teaches (Fig. 1) seedling trays (Col. 1, lines 23-26) wherein adjacent rows within each seedling tray are offset with respect to each other.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Eloir in view of Haddock and Bouldin to use seedling trays with offset rows in the operation of the apparatus.  Doing so would (Greiling, Col. 1, lines 27-28) maximize the number of seedling cups in the available space of the tray.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Eloir in view of Haddock as applied to claim 1 above, and further in view of Onosaka (U.S. 5,842,306).
Eloir in view of Haddock teaches the elements of claim 1 as described above, but does not teach the claimed seedling loader or its parts.
Regarding claim 13, Onosaka teaches (Fig. 7) a seedling loader wherein the loader includes a robotic arm (75; Col. 6, lines 48-49), a set of gripping mechanisms (66; Col. 6, lines 48-49) attached to the robotic arm, and a sliding mechanism (62, 64, 76, 77; Col. 6, lines 45-46) allowing the loader to move with respect to the seedling handling system to retrieve a row of seedlings.  Regarding claim 14, Onosaka teaches (Fig. 7) that the gripping mechanisms comprise a pair of finger portions (66a; Col. 6, lines 50-51) and an apparatus (Fig. 9A, 67, 80; Col. 6, lines 55-58) for moving the pair of finger portions toward and away from each other.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Eloir to incorporate a seedling loader as taught by Onosaka.  Doing so would enable the apparatus to handle seedlings from trays of differing sizes and layouts.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Eloir in view of Haddock as applied to claim 1 above, and further in view of Dietrich, Sr. (U.S. 4,574,715).
Eloir in view of Haddock teaches the elements of claim 1 as described above, but does not teach a soil fracturing disk, ripping blade, set of fertilizer blades, or the integration of ripping and fertilizer blades.
	Regarding claim 15, Dietrich, Sr. teaches (Fig. 1) a ripping blade (58; Col. 4, lines 26-27).  Regarding claim 16, Dietrich, Sr. teaches (Fig. 1) at least one soil fracturing disk (16, 70; Col. 3, lines 5-8).  Regarding claim 17, Dietrich, Sr. teaches (Fig. 1) a fertilizer blade (58, 60; Col. 4, lines 26-33).  Regarding claim 18, Dietrich, Sr. teaches (Fig. 1) that the fertilizer blade is integrated with the ripping blade.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Eloir to incorporate the elements taught by Dietrich, Sr.  Doing so would (Dietrich, Col. 2, lines 5-10) help in preparing and fertilizing the soil prior to planting.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Eloir in view of Haddock as applied to claim 1 above, and further in view of Yajima (U.S. 2018/0242515).
Eloir in view of Haddock teaches the elements of claim 1 as described above, but does not teach a water delivery system.
Yajima teaches a water delivery system ([0092], lines 3-4) for supplying water to a field.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to have modified Eloir in view of Haddock to incorporate a water delivery system.  Doing so would provide a means for watering seedlings after they are planted in a field, as is known in the art to do.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that such a water delivery system would best be used after planting so that seedlings are watered.

Response to Arguments
Applicant's arguments filed 1/15/2021 regarding Claim 5 and now pertinent to amended Claim 1 have been fully considered but they are not persuasive.  Applicant reasons that there is no suggestion from Haddock that the blades of Haddock are part of the circular enclosure provided by the elongate tube, but rather they simply provide for opening and closing at a bottom end of the tubing.  However, insofar as the blades close the bottom of the tube, they are, in fact, part of an enclosure.  The fact that the tube forms a circular (i.e., closed) two-dimensional cross-section does not mean that the blades cannot be reasonably interpreted to be part of a perimeter (the outermost parts or boundary of an area or object) formed with the tube.  There is nothing further in Applicant’s argument regarding Claim 5 that suggests that Haddock does not disclose the claimed language of Claim 5 (now part of Claim 1), i.e., that when the bladed pocket (10, 29, 30) is in a closed position, the set of retractable blades and the body form a substantially continuous perimeter to hold a seedling and when the bladed pocket is in an open position, the set of retractable blades and the body retract relative to each other allowing the seedling to pass through the bladed pocket for automated individual planting.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527.  The examiner can normally be reached on 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671